COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00212-CR


HATTIE ARNETTA HARRIS                                            APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1345001D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      A jury found Appellant Hattie Arnetta Harris guilty of theft of property

valued at $20,000 or more but less than $100,000.2 Because Harris waived her


      1
          See Tex. R. App. P. 47.4.
      2
       Harris was convicted under the former version of section 31.03(e)(5) of
the Texas Penal Code, which made the offense a third-degree felony. See Act of
May 29, 1995, 74th Leg., R.S., ch. 318, § 9, 1995 Tex. Gen. Laws 2734, 2738
(amended effective September 1, 2015). But the Texas Legislature changed that
section effective September 1, 2015; theft under $30,000 is now a state jail
right to have the jury assess punishment, the trial judge assessed her

punishment at ten years’ confinement, probated for ten years, and ordered her to

pay restitution of $26,515.06. Harris filed a notice of appeal from the trial court’s

judgment, and the trial judge appointed her new counsel for appeal.

      Harris’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief.

386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). We informed Harris by letter

that her court-appointed counsel had filed a motion to withdraw and a brief in

support of that motion and gave her the opportunity to file a pro se response.

      After we provided Harris access to the appellate record, she filed a pro se

response to the Anders brief and motion to withdraw. The State responded by

letter agreeing with Harris’s court-appointed appellate counsel that there are no

arguable grounds for appeal.

      Once an appointed attorney files a motion to withdraw on the ground that

the appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.––




felony, and theft between $30,000 and $100,000 is a third-degree felony. Tex.
Penal Code Ann. § 31.03(e)(4) (West Supp. 2016).


                                         2
Fort Worth 1995, no pet.). Only then may we grant counsel’s motion to withdraw.

See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief, Harris’s pro se response, the

State’s response, and the appellate record. We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the appellate

record that arguably might support this appeal.          See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).             Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                   /s/ Anne Gardner
                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2016




                                         3